Citation Nr: 1337256	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as due to Agent Orange exposure and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as due to Agent Orange exposure.

3.  Entitlement to service connection for a neck disorder.   

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

As support for his claims, the Veteran testified at a Travel Board hearing in August 2012 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's claims file. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file.  A review of the documents in such file reveals that they are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

In this decision, the Board is reopening the claim for service connection for bilateral lower extremity peripheral neuropathy.  However, the merits of this claim, and the remaining service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Board previously denied the Veteran's claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy in a September 2008 decision.  That decision is final. 

2.  Evidence obtained since the September 2008 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy. 


CONCLUSIONS OF LAW

1.  The September 2008 Board decision which denied entitlement to service connection for bilateral lower extremity peripheral neuropathy is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy is being granted, this matter requires no discussion concerning the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  Consideration of the merits of the reopened claim is further addressed in the remand portion of the decision below. 

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

At his hearing in August 2012 and in the documents of record, the Veteran contends that, during service, he first experienced pain and numbness while he was sitting on a stool.  The Veteran further states that he has experienced these symptoms and received treatment on a continuous basis since military service.  Therefore, he claims that service connection is warranted.

In a November 2002 rating decision, the RO denied service connection for bilateral lower extremity peripheral neuropathy, including as due to Agent Orange exposure, on the basis the evidence did not show this disorder was due to military service, including on a presumptive basis.  The Veteran filed a notice of disagreement to initiate an appeal from that determination, and then perfected his appeal to the Board in August 2003.  

In September 2008, the Board determined the evidence did not establish the Veteran had a current diagnosis of peripheral neuropathy of the lower extremities.  This September 2008 Board decision subsumed the November 2002 RO decision.  

The Board specifically considered the Veteran's service treatment records, service personnel records, VA treatment records dated through 2008, and the findings of a May 2008 VA examination.  The Board noted the Veteran's service treatment records were silent regarding any symptoms involving the lower extremities, including numbness, tingling, change in sensation, or any mention of neurologic symptoms.  The first report of neurologic symptoms of the Veteran's lower extremities was noted in VA treatment records dated in March 2002, at which time a VA treating physician stated the Veteran suffered from peripheral neuropathy of undetermined etiology.  A subsequent February 2003 record noted the Veteran's nerve conduction studies of his lower extremities were within normal limits.  VA treatment records noted after February 2003 do not list any assessment of peripheral neuropathy of his lower extremities.  Finally, the Veteran was examined in May 2008 VA examination regarding his claimed peripheral neuropathy.  Following electromyography studies of his lower extremities, the examiner stated that there was no electrodiagnostic evidence of peripheral neuropathy or radiculopathy.  The examiner left blank the area under a heading for DIAGNOSIS.  The Board reasoned that the most reasonable explanation for leaving the area blank is that, given that diagnostic testing was normal, there was no diagnosis.  The Board also noted the Veteran's complaints of back pain and treatment for that disorder.  

The Board ultimately determined that the evidence against the Veteran's claim for bilateral peripheral neuropathy of the lower extremities outweighed the evidence in support of his claim, and it was denied on the basis of no current diagnosis.  The September 2008 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

Generally, a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for this disorder in September 2009, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the September 2008 Board decision, the Veteran has submitted VA treatment records dated through September 2012 showing his continuous complaints of and treatment for associated numbness, pain, and tingling in the lower extremities.  He also provided testimony during his August 2012 Travel Board hearing that he was treated by a chiropractor in the late 1970s or early 1980s, in further support of his contention that he has experienced the claimed symptoms since service on a continuous basis.  

Therefore, since the prior final Board denial in September 2008, the Veteran has competently testified to experiencing persistent and recurrent symptoms of pain, tingling, and numbness in his lower extremities.  He has also received treatment for such.  As explained above, the credibility of this additional evidence is presumed for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for bilateral peripheral neuropathy of the lower extremities.  38 C.F.R. § 3.159; Shade, supra.

Accordingly, the claim of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is reopened.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is granted, to this extent only.


REMAND

Before addressing the merits of the Veteran's claims, additional development is required.

During his August 2012 hearing, the Veteran indicated that he began receiving treatment in 1979 or 1980 for his neck and upper and lower bilateral extremity peripheral neuropathy disorders from Joseph Valli, a chiropractor, in Portsmouth, Ohio.  It appears as though an attempt to obtain those records has not been made; thus additional action is needed.  VA has a duty to make reasonable efforts to obtain any private records that have been adequately identified by the Veteran.  38 C.F.R. § 3.159(c) (2013). 

The Veteran also stated that he has received treatment at VA medical centers in Cincinnati, Huntington, and Chillicothe.  While VA treatment records dated through September 2012 have been associated with the record, any pertinent reports not of record should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

VA medical opinions are needed for the Veteran's claims as well.  During the pendency of the appeal, the Veteran has alleged that he strained his neck in service while lifting heavy objects as an Air Cargo Specialist.  Additionally, he testified during his August 2012 Travel Board hearing that he has experienced numbness, pain, and tingling in his upper and lower bilateral extremities since his military service, which he also attributes to Agent Orange exposure.  

Turing first to the Veteran's claim for a neck disorder, VA treatment records dated in November 2010 show diagnoses of right paracentral disc bulge at C3-4, left paracentral disc bulge at C4-5, and central subligamentous disc bulge at C5-6.  However, while the VA treatment records show a history of bulging discs, they do not contain a medical nexus opinion concerning the etiology of any currently diagnosed neck disorders.  Thus, a medical opinion is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Concerning his claims for bilateral upper and lower extremity peripheral neuropathy, VA treatment records show continued complaints of numbness, pain, tingling, and loss of strength in his upper and lower extremities.  However, there is still some question as to whether he currently has peripheral neuropathy of the upper and lower extremities.  Specifically, a May 2008 VA examination determined the Veteran does not have peripheral neuropathy of the lower extremities.  However, as discussed above, the DIAGNOSIS section of this examination was left blank.  Subsequent VA treatment records also fail to specifically note a diagnosis of peripheral neuropathy in either the upper or lower extremities.  Nevertheless, since the Veteran's VA treatment records show continued complaints of relevant symptomatolgy commonly associated with peripheral neuropathy of the upper and lower extremities, and, in light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), a contemporaneous VA examination is needed.  

Finally, with respect to the claim for bilateral hearing loss, the Veteran argues that he is entitled to service connection due to his in-service acoustic trauma.  He maintains that he was exposed to excessive noise while working on the flight line in Vietnam as a result of his proximity to aircraft and jet engines.  

Here, the Veteran's September 1968 entrance examination notes a decrease in auditory acuity, and the Veteran was noted to have a 45 decibel reading at the 4000 Hz level.  This shows a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  In light of this September 1968 entrance examination, the Board finds that a left ear hearing disability was noted at service entrance.  See 38 U.S.C.A. §§ 1111, 1153; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Therefore, the remaining question is whether the Veteran's preexisting left ear hearing loss was aggravated by his active duty service.  In this regard, the evidence is insufficient to adjudicate the claim at this time.  The Veteran's lay statements are competent and credible evidence of his in-service symptomatology.  It is also noted that the December 1972 separation examination showed normal hearing in both ears.  Additionally, in March 2010, the Veteran was afforded a VA examination in response to his claim for service connection for bilateral hearing loss.  After a full examination, the diagnosis was normal hearing in the right ear through 3000 Hertz (Hz), with mild to moderately severe sensorineural hearing loss from 4000 Hz to 8000 Hz.  As for the left ear, the examiner determined that the Veteran suffered from mild to severe mixed hearing loss.  The examiner noted that the Veteran's September 1968 enlistment examination showed normal hearing in the right ear and normal hearing in the left ear, except for a moderate loss at 4000 Hz only, which read 45 decibels.  It was also acknowledged that the December 1972 separation examination showed normal hearing in both ears, even at the 4000 Hz level.  As such, the examiner concluded that because the Veteran's hearing was normal at separation, his current hearing loss was not the result of his military noise exposure.  A July 2010 addendum opinion and subsequent March 2011 audiological examination do not contain opinions as to nature and etiology of the Veteran's hearing loss.  

Given the contradictory evidence of record and the March 2010 VA opinion, which does not consider the Veteran's left ear hearing loss upon entrance examination and relies on normal findings on separation examination, additional development is needed.  The Veteran should be afforded a VA evaluation and opinion to determine the etiology of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to either submit all private records relating to his chiropractic care from Joseph Valli or to provide authorization for VA to obtain such records, as well as any other outstanding relevant private medical reports.  Document all attempts to locate any such records.  See 38 C.F.R. § 3.159 (2013).

2.  Obtain and associate with the claims file any relevant VA treatment records from the VAMCs in Cincinnati, Huntington, and Chillicothe concerning the issues on appeal dated since September 2012.

3.  When the foregoing development is completed, schedule the Veteran for VA examination concerning his neck disorder.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  

The examiner should identify all current neck disorders found to be present.  

For any current neck disorder, an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current neck disorder had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

4.  The Veteran should be scheduled for a VA neurological examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  

The examiner should determine whether the Veteran currently has a diagnosis of peripheral neuropathy or any other neurological disorder of the bilateral upper and lower extremities. 

If a current disability is found for either the upper or the lower extremities (or both), an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that the current neurological manifestations had their clinical onset during active service or are related to any in-service disease, event, or injury, including Agent Orange exposure.  

The examiner should also comment on whether any neurological manifestations may be associated with a neck disorder.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

5.  Then, schedule the Veteran for a hearing loss evaluation to determine the nature and etiology of his bilateral hearing loss disability.  The claims file, as well as any relevant records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the evaluation.  The examiner is requested to review the claims file, to include all pertinent records such as the Veteran's service treatment records, post-service medical records, VA examination reports, and statements. 

After a review of the claims file, the examiner should opine as to the following:

(a.) whether it is at least as likely as not that the Veteran 1) currently has a diagnosis of hearing loss for VA purposes in the right ear, and, if so 2) whether it is causally or etiologically related to the Veteran's military service, to include exposure to excessive noise in service;

(b.) whether it is at least as likely as not that the Veteran's pre-existing left ear hearing loss disorder increased in severity during service [NOTE: Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient; the underlying condition itself, as contrasted with mere symptoms, must have worsened.]; and

(c.) if so, was the increase in severity clearly and unmistakably (obvious or uneatable) due to the natural progress of the disease?

For the purposes of this remand, the examiner should accept as true the Veteran's statements regarding his in-service noise exposure.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A comprehensive rationale must be provided for all opinions rendered, and the examiner should discuss any relevant evidence of record. 

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

6.  Readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


